718 S.E.2d 146 (2011)
STATE
v.
Antonio Medrano ORTIZ.
No. 326P11-1.
Supreme Court of North Carolina.
October 6, 2011.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Antonio Medrano Ortiz, Laurinburg, for Ortiz, Antonio Medrano.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 1st of August 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 6th of October 2011."